Citation Nr: 1710341	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-33 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

3.  Entitlement to an evaluation in excess of 10 percent for residual scarring from a skin ulcer on the right leg, to include entitlement to a separate disability evaluation for periostitis of the right tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to November 1965, including service in Korea from April 1963 to May 1964.  He had active naval service from February 1966 to December 1967, including service on board the USS Long Beach when that vessel operated in waters contiguous to Vietnam from November 1966 to June 1967.

This case initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in November 2015.  The transcript of that hearing is associated with the Veteran's electronic file.  

In a decision issued February 23, 2016, the Board determined that there was new and material evidence to reopen a claim for service connection for diabetes mellitus, and denied that claim on the merits.  The Board also denied service connection for a heart disability.  A claim for an evaluation in excess of 10 percent for residuals of a scar on the right leg was remanded.

The Veteran appealed the denials of service connection for diabetes mellitus and for a heart disability to the Court of Appeals for Veterans Claims (Court).  In October 2016, the parties submitted a Joint Motion for Remand.  That Motion requested that the portions of the Board's February 2016 decision that denied service connection for diabetes mellitus and for a heart disability be vacated.  In November 2016, the Court entered an Order which incorporated the parties' Joint Motion for Remand.  The Order directs that the Board's February 23, 2016 decision be vacated and remanded.  

While the service connection issues listed on the title page of this decision were on appeal to the Court, the agency of original jurisdiction (AOJ) addressed the claim for an evaluation in excess of 10 percent for residuals of a scar Remanded by the Board in 2016.  In June 2016, the AOJ issued a supplemental statement of the case (SSOC) which again denied an increased evaluation. The claim is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus and ischemic heart disease as a result of in-service exposure to herbicides.  The Veteran served on board the USS Long Beach, a nuclear powered guided missile cruiser that carried more than one thousand crew members.  A Veteran who served on a ship that operated only in deep ocean waters may not be presumed to have been exposed to herbicides while on that ship, unless the Veteran establishes actual visitation to the landmass of Vietnam or some duty, such as travel on a smaller vessel that docked in Vietnam or operated in the inland waterways of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran testified that he traveled by helicopter from his ship to Vietnam and set foot in Vietnam.  The Court's November 2016 Order directs VA to undertake "reasonable efforts" to satisfy the duty to assist by researching the deck logs of the USS Long Beach to find evidence to corroborate the Veteran's assertion that he was transported ashore by helicopter and by boat.  The deck logs for the period from November 1966 to June 1967, when the Veteran was assigned to the USS Long Beach, must be reviewed.  

The Joint Motion for Remand noted that the length of the Veteran's service on the USS Long Beach may require VA to submit multiple 60-day record searches for the deck logs in order to obtain an accurate picture of the Veteran's movements while on board the ship.  The Joint Motion requires such development.  

The Board notes that the Veteran's clinical records support his assertions that he left the ship at times, as those clinical records reflect that the Veteran was treated for sexually-transmitted disease while stationed on the USS Long Beach.  His reports during service about how he incurred such disease are consistent with his contentions that he went ashore, but do not provide information as to the locations to which the Veteran may have been transported.  If the deck logs do not reveal where the Veteran was when not aboard the USS Long Beach from November 1966 to June 1967, additional sources of information should be sought. 

The Joint Motion also noted that the Veteran's personnel records at "Address Code 13" were incomplete.  An additional search at "Address Code 11" was referenced.  Such search must be conducted.  

In February 2010, the Veteran submitted a claim that "a service connected right leg injury" was worse.  The disability for which service connection has been granted is not limited to residuals of a scar on the skin.  Rather, the service-connected disability is characterized as "residuals of skin ulcer, right leg, with periostitis, right tibia."  

The Veteran is entitled to VA examination sufficient to obtain medical evidence which shows all symptoms of scar disability and whether residuals of periostitis of the right tibia are present.  The recent examination, and other associated records have suggested that there is some swelling in the leg.  It is not clear from the record whether this is due to the periostitis or some other cause unrelated to service.  Further examination is indicated to clarify the matter.

As such further development of the medical evidence is necessary to identify all residuals of the Veteran's service-connected disability, including the scar and any other residuals of the ulcer, to include residuals of periostitis.  

Accordingly, the case is REMANDED for the following action:

1.  Through the appropriate channels, submit requests as necessary to obtain the complete deck logs for the USS Long Beach (CGN-9) for the time period of November 1966 to June 1967.  If the deck logs do not show that the Veteran left the ship for shore leave, or do not establish the location(s) to which the Veteran was transported for shore leave, the AOJ should seek to obtain information from any other type or system of records which might provide the information.  

2.  Attempt to obtain additional personnel records for the Veteran, to include a request to "Address Code 11" or the current location for records formerly at "Address Code 11."   

3.  Based on the deck logs of the USS Long Beach, the Veteran's testimony and written statements, the Veteran's service treatment records, personnel records, and any other information obtained on Remand, the AOJ should determine whether the Veteran "set foot" in Vietnam as defined by VA for purposes of application of the presumption of exposure to herbicides.  If any additional development is deemed warranted to address this issue, such must be undertaken.

4.  Afford the Veteran an opportunity to identify or submit any private clinical records which might assist him to substantiate his claim for an increased evaluation for residuals of an ulcer on the right lower leg, to include any records of medical or surgical treatment of the right leg of any type.

5.  Obtain VA clinical records regarding the skin from May 2016 (date of most recent VA examination of the skin) to the present.  

6.  Then, schedule VA examinations as necessary to assess the residuals of Veteran's service-connected right lower extremity ulcer residuals, to include residuals of a scar or residuals of periostitis, as well as evaluation of the skin.  The entire claims file must be provided to the VA examiner(s), who must note its review.

Comprehensive examination must be conducted, and all manifestations or residuals of the service-connected disability must be described.  If there are no neurologic, orthopedic, vascular, or functional limitations other than of the skin, the examiner(s) should so state.  

The examination report(s) should contain a detailed description of functional impairment resulting from or secondary to the service-connected right lower extremity ulcer scar and periostitis, to include functional impairment resulting that disability.
 
7.  After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

8.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


